DETAILED ACTION
Claims 2-5 were rejected in the Office Action mailed 1/18/2022.
Applicants filed a response, amended claims 2-3, and canceled claims 4-5 on 5/5/2022.
Claims 1-3 are pending.
Claims 2-3 are rejected and claim 1 is withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Simm et al (US 4594103) (hereinafter “Simm”) in view of Kenichi Suzuki (CN 104060212A) (hereinafter “Kenichi”) and as evidenced by Ambrell, Induction Heating Solutions, “About Induction Heating” (2017) (hereinafter “Ambrell”).
The Examiner has provided a machine translation of CN 104060212A. The citation of the prior art in this rejection refers to the machine translation.

Regarding claim 2, Simm teaches the following composition for a self-fluxing nickel-chromium based alloy for producing, by thermal spraying and fusing, protective coatings resistant to erosion, corrosion, and oxidation, comprising, in weight% (Simm, Claims 1 and 2):


Element
Present Invention (mass%)
Simm
Overlap
Cr
15-35
18-35

Fe
10-50
0.1-25.0
 excluding 1.5-6.0
10-25
Mo
0-5
0-15

Si
0.3-2
0.6-5.5

C
0.3-0.9
0.01-2.0

B
4-7
0.5-4.5
4-4.5
Balance
Ni and incidental impurities
Ni



The ranges of Simm overlap, fall within, or encompass the ranges of the present invention and therefore do not make a contribution over the prior art. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).

While Simm teaches that the Ni-Cr based alloy is applied by thermal spraying and fusing, Simm does not explicitly disclose subjecting the alloy coating to a remelting treatment at a temperature range from more than 1080°C to 1140°C or less using high-frequency induction heating to metallurgically bond the alloy coating with a substrate and lower the porosity in the alloy coating.

With respect to the difference, Kenichi teaches a method for improving the durability of steel materials used in severe environments by thermally spraying a self-fluxing alloy powder with corrosion resistance as a coating film on the surface of the steel and remelting by high-frequency induction heating (Kenichi, [0009]), where induction heating temperatures range from 100-3000°C as evidenced by Ambrell (Ambrell, “What is Induction Heating?”). Kenichi also teaches that the method allows for the formation of metallurgical bonds at the boundary between the self-fluxing alloy coating layer and the steel, i.e., forming an alloy coating and remelting to metallurgically bond the alloy coating with a substrate, allowing for the surface of the coating to become smooth, the structure of the coating layer to become finer, and the penetrating pores are eliminated, i.e, lower the porosity in the alloy coating (Kenichi, [0010]).
As Kenichi expressly teaches, the method allows for the coating layer to become a metallurgical bond that has good corrosion resistance and wear resistance (Kenichi, [0010]). Moreover, Kenichi teaches that by employing the remelting treatment, the layer of plating film on the surface of the steel sheet forms a constant thickness (Kenichi, [0026]).
Simm and Kenichi are analogous art as they are both drawn to a self-fluxing alloy powder that is used to thermally spray a substrate and form a coating on the substrate (Simm, Column 1, lines 5-8; Kenichi, [0009]).
In light of the motivation to thermally spray a self-fluxing alloy powder on the surface of the steel and remelting by high-frequency induction heating as taught in Kenichi above, it therefore would have been obvious to one of ordinary skill in the art to thermally spray the Ni-Cr alloy powder and then remelt by high-frequency induction heating the alloy powder of Simm in order to allow for the coating layer to become a metallurgical bond that has good corrosion resistance and wear resistance and to have a coating layer with constant thickness (Kenichi, [0010] and [0026]), and thereby arrive at the present invention. 

The temperature range of induction heating of Simm in view of Kenichi and as evidenced by Ambrell encompasses the range of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 
	 




Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Simm view of Kenichi as evidenced by Ambrell as applied to claim 2 above and further in view of Kazumi (JP H 07-113144 B2) (hereinafter “Kazumi”). 
The Examiner has provided a machine translation of JP H 07-113144 B2. The citation of the prior art in this rejection refers to the machine translation.

Regarding claim 3, while Simm teaches thermally spraying and fusing the Ni-Cr alloy powder to form a coating (Simm, Column 1, lines 5-8), Simm does not explicitly disclose wherein generation of nodular precipitates on the alloy coating surface is controlled by adjustment of a heating temperature during the remelting treatment or that high-frequency induction heating is used as the remelting treatment. 
With respect to the difference, Kazumi teaches a method for forming a Ni-based surface film, where an autolyzed alloy powder is thermally sprayed onto a substrate and then electric heat generated by a high-frequency heating furnace is used to semi-melt the alloy powder coating and then densify, cure, and weld the coating to the surface of the substrate (Kazumi, [0001-0003]). Kazumi also teaches that during the remelting treatment, the heating temperature must be measured and controlled so as to avoid exceeding the solidus temperature of the self-melting alloy composition and the remelting treatment is a method of softening and melting a coarse particle laminate into a dense film that is glassy and glossy, i.e., the temperature controls the generation of nodular precipitates on the alloy coating surface (Kazumi, [0003-0006]). 
As Kazumi expressly teaches the temperature of the remelting treatment is determined so as to fuse the alloy coating together to form a densified and cured film that is welded to the substrate (Kazumi, [0003]).
Simm, Kenchi, and Kazumi are analogous art as they all teach a coating formed from a Ni-based alloy on a substrate (Simm, Column 1, lines 5-8; Kenichi, [0009]; Kazumi, [0001]).
In light of the motivation to control the temperature of the remelting treatment as taught in Kazumi above, it therefore would have been obvious to one of ordinary skill in the art to similarly control the temperature during the remelting step of Simm in view of Kenichi in order to form a densified and cured film that is welded to the surface of a substrate, and thereby arrive at the present invention. 

Response to Arguments
In response to the amendments to claims 2 and 3, the previous claim objections are withdrawn.
Applicant primarily argues:
“Nowhere do Simm or Kenichi disclose remelting temperature using high-frequency induction heating. Kazumi does not make up for the deficiencies of Simm and Kenichi.

In contrast, Kazumi merely describes that the remelting temperature is typically 1010-1080 degrees Celsius. Kazumi at [0003]. Kazumi further states that it is technically difficult to evenly heat and keep the temperature range of 1010 - 1080 degrees Celsius using a gas burner. Kazumi at [0006]. Kazumi discloses one technique of forming an alloy coating without a remelting treatment. Kazumi at [0008]. That is, Kaszumi does not describe a remelting treatment at a temperature range of 1080 degrees Celsius to 1140 degrees Celsius.

Thus, Simm, Kenichi, and Kazumi, alone or in combination fail to teach or suggest “subjecting the alloy coating to a remelting treatment at a temperature range from more than 1080°C to 1140°C or less using high-frequency induction heating to metallurgically bond the alloy coating with a substrate and lower the porosity in the alloy coating.” As required by amended claim 2.”
Remarks, pg. 4
The Examiner respectfully traverses as follows:
The Examiner has included a new reference, namely Ambrell, to teach the temperature range during induction heating. See pg. 5 above.
Moreover, Kazumi is only used as teaching reference in order to teach the generation of nodular precipitates on the alloy coating surface is controlled by adjustment of a heating temperature during the remelting treatment or that high-frequency induction heating is used as the remelting treatment and not the temperature range of the induction heating. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738